DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 02/01/2021. 
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: Jang merely discloses a connection between FD and the gate of transistor Ax (Jang, Fig. 1), not "a wire arranged on the first plane side of the semiconductor substrate, having a first part connected to the first contact plug, a second part connected to the second contact plug, and a third part between the first part and the second part, and configured to electrically connect the first gate electrode and the floating diffusion to each other," as recited in amended claim 1. The Examiner concedes that Jang does not disclose this feature, but contends that Niwa (Office Action, page 13, lines 14-20). 
Applicant respectfully disagrees and submits that Niwa does not cure the defects in Jang as discussed below. 
Niwa merely discloses metal wire 124-la connected to the FD unit 33a and to the gate electrode 122-la (Niwa, 1[0122], lines 1-4). Niwa does not disclose metal wire 124- la on the first plane and has a first part, a second part, and a third part.
Examiner’s Response: Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Jang discloses a first contact plug arranged on the first plane side of the semiconductor substrate, and connected to the floating diffusion (Jang, Fig. 3, Contact connected to Drain 430). It is well known that this contact plug is used to connect the floating diffusion to the gate of access (amplification) transistor Ax. As seen in Fig. 1 of Jang, the floating diffusion is connected to the gate of access (amplification) transistor Ax. However, the view of Figure 3 (which is shown to be line I-I’ of Figure 2) does not include the access (amplification) transistor Ax. That is, Jang does not explicitly disclose the well-known feature of using a wiring to connect contact plugs to connect a floating diffusion to the access (amplification) transistor.
Niwa explicitly discloses the well-known feature of using a wiring to connect contact plugs to connect a floating diffusion to the access (amplification) transistor. As seen in Figure 2 of Niwa and Figure 2 of Jang, the pixel circuit of both disclosures are the same. Figure 11 of Niwa shows the well-known feature of using a wiring to connect contact plugs to connect a floating diffusion to the access (amplification) transistor from a top view (Niwa, Fig. 11, amplification transistor 34a and FD unit 33a, Paragraph 0117 and 0122). Figure 12 of Niwa shows the side view along the line XII of Figure 11 and explicitly discloses the second contact plug arranged on the first plane side of the semiconductor substrate, and connected to the first gate electrode (Niwa, Figs. 11 and 12, contact 123-1a, Paragraph 0117 and 0122).
The modification of the invention of Jang with the explicit teaching of the well-known feature of using a wiring to connect contact plugs to connect a floating diffusion 
Further, claim language does not limit the “first part”, the “second part” or “the third part” of the metal wire. Therefore, the first part of the metal wire may be a part of the metal wire close to the first contact plug. The second part of the metal wire may be a part of the metal wire close to the second contact plug and the third part of the metal wire may be any part between the first part and second part.
Therefore teaches the limitation “a wire arranged on the first plane side of the semiconductor substrate, having a first part connected to the first contact plug, a second part connected to the second contact plug, and a third part between the first part and the second part, and configured to electrically connect the first gate electrode and the floating diffusion to each other”. 
For further evidence showing the well-known feature of using a wiring to connect contact plugs to connect a floating diffusion to the access (amplification) transistor, the following reference are provided.
Inagaki et al. (US 7,944,493 B2): Figure 5, wire 221, Column 8, Lines 45-55.
Shimizu et al. (US 2008/0179495 A1): Figures 4 and 5, wire 19c, contact portion 5a, Paragraph 0049.
Applicant argues: “In addition, neither Jang nor Niwa disclose "the metal portion has a first portion located between the first plane and a fourth plane including a plane of the first gate electrode on the third plane side, and a second portion located between the 
Examiner’s Response: Examiner respectfully disagrees. The fourth plane may be interpreted as a plane bisecting the first gate electrode as seen in the drawing below.

    PNG
    media_image1.png
    488
    872
    media_image1.png
    Greyscale

Therefore, the metal portion 500 has a first portion (lower half of 500) located between the first plane and a fourth plane including a plane of the first gate electrode on the third plane side, and a second portion (upper half of 500) located between the fourth plane and the third plane. Examiner notes Jang is showing the gate electrode of the transfer transistor and reset transistor. However, it is known for the gate electrode of the amplification transistor (first gate electrode) to be located on the first plane. Figure 12 of Niwa shows this. 
Applicant argues: “Moreover, the Examiner has not established a prima facie case of obviousness according to requirements of case laws and the rules in MPEP as follows. 


Examiner’s Response: Examiner respectfully disagrees. Jang is silent on the well-known feature of using a wiring to connect contact plugs to connect a floating diffusion to the access (amplification) transistor. Niwa provides explicit teaching showing the feature. The combination of Jang and Niwa, would provide no change in the respective function of Jang and would yield nothing more than the predictable results of transferring charge from the floating diffusion to the amplification transistor. As stated above, the combination of Jang and Niwa teaches the elements "(1) a wire arranged on the first plane side of the semiconductor substrate, having a first part connected to the first contact plug, a second part connected to the second contact plug, and a third part between the first part and the second part, and configured to electrically connect the first gate electrode and the floating diffusion to each other; and (2) the metal portion has a first portion located between the first plane and a fourth plane including a plane of the first gate electrode on the third plane side, and a second portion located between the fourth plane and the third plane".

Applicant argues: “Second, the Examiner has not provided an explicit analysis for the reason to combine the references. The Supreme Court in Graham v. John Deere, 383 U.S. 1, 148  USPQ 459 (1966), stated: "Under § 103, the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background, the obviousness or nonobviousness of the subject matter is determined." MPEP 2141. In KSR International Co. vs. Teleflex, Inc., 127 S.Ct. 1727 (2007) (Kennedy, J.), the Court explained that "[o]ften, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue." The Court further required that an explicit analysis for this reason must be made. "[R]ejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR 127 S.Ct. at 1741, quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). In the instant case, the Examiner has not provided an explicit analysis for the reason to combine the references. For example, the Examiner has not provided an analysis on modifying the connection between FD and the gate of transistor Ax (Jang, Fig. 1) and the reflection part 500 in Jang to utilize the features of the metal wire 124-la as disclosed in Niwa.”

Examiner’s Response: Examiner respectfully disagrees. Jang is silent on the well-known feature of using a wiring to connect contact plugs to connect a floating diffusion to the access (amplification) transistor. Niwa provides explicit teaching showing the feature. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Jang with the explicit teaching of connecting the floating diffusion and amplifying transistor using contact plugs and a metal wire as seen in Niwa.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

since it is a known method of connecting floating diffusion to the amplifying transistor and would provide similar and expected results of applying charge to the first gate electrode from the floating diffusion.
Applicant argues: “Third, the Examiner appears to dissect the claim into discrete elements and applies the references to these elements separately without considering the relationships of these elements as a whole. This practice is expressly prohibited by the courts. "[W]hen evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered." MPEP 2103 C ("Review the Claims"), MPEP 2144.08. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981), W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 1548, 220 USPQ 303, 309 (Fed. Cir. 1983); Jones v. Hardy, 727 F.2d 1524, 1530, 220 USPQ 1021, 1026 (Fed. Cir. 1983). Here, the Examiner dissects the claim into discrete elements and applies Jang and Niwa to these elements separately without considering the relationships of these elements as a whole. Accordingly, Applicant respectfully requests the rejections under 35 U.S.C. §103 be withdrawn.

Examiner’s Response: Examiner respectfully disagrees. Applicant has not provided evidence as to how the “Examiner dissects the claim into discrete elements and applies Jang and Niwa to these elements separately without considering the relationships of these elements as a whole”. Jang is silent on the well-known feature of using a wiring to connect contact plugs to connect a floating diffusion to the access (amplification) transistor. Niwa provides explicit teaching showing the feature. The relationship of the elements as a whole have been considered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the second gate electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0025790 A1) in view of Niwa et al. (US 2017/0201702 A1).

Regarding claim 1, Jang teaches a photoelectric conversion apparatus (Niwa, Fig. 3, Paragraph 0010) comprising: 
a semiconductor substrate (Jang, Fig. 3, semiconductor substrate 100) having a first plane (Jang, Fig. 3, top surface 101, Paragraph 0030) and a second plane (Jang, Fig. 3, bottom surface 102, Paragraph 0030), and including a photoelectric conversion element (Jang, Fig. 3, photodiode PD, Paragraph 0023), wherein the second plane is entered by light (Jang, Fig. 3, bottom surface 102, Paragraph 0030); 
a floating diffusion arranged on a first plane side of the semiconductor substrate, and configured to hold a charge generated by the photoelectric conversion element (Jang, Fig. 3, FD 430, Paragraph 0026 and 0028); 
an amplifying transistor and including a first gate electrode (Jang, Fig. 1, Access Transistor Ax, Paragraph 0028); 

a wire configured to electrically connect the first gate electrode and the floating diffusion to each other (Jang, Fig. 1, Connection between FD and the gate of Ax)
a metal portion (Jang, Fig. 3, reflection part 500, Paragraph 0063) arranged between the first plane (Jang, Fig. 3, top surface 101) and a third plane (Jang, Fig. 3, Top side of insulating layers 441), and covers at least a part of the photoelectric conversion element in a planar view (Jang, Fig. 2, reflection part 500 covers PD); and wherein the third plane including a plane of the first contact plug (Jang, Fig. 3, The top of the first contact plug is in the third plane.); and 
wherein the metal portion has an opening on which circuitry other than the photoelectric conversion element is superimposed in a planar view (Jang, Fig. 2, The opening is an area between metal portion of adjacent pixels.), and
wherein the metal portion has a first portion located between the first plane and a fourth plane including a plane of a gate electrode on the third plane side, and a second portion located between the fourth plane and the third plane (Jang, Fig. 3, The fourth plane may be interpreted as a plane bisecting the first gate electrode (see drawing 1 in conclusion). The metal portion 500 has a first portion (lower half of 500) located between the first plane and a fourth plane including a plane of the first gate electrode on the third plane side, and a second portion (upper half of 500) located between the fourth plane and the third plane.).

In reference to Niwa et al. (hereafter referred as Niwa, Niwa teaches an amplifying transistor arranged on a first plane side of the semiconductor substrate (Niwa, Figs. 11 and 12, amplification transistor 34a, Paragraph 0117 and 0122);
a first contact plug arranged on the first plane side of the semiconductor substrate, and connected to the floating diffusion (Niwa, Fig. 11, FD unit 33a, Paragraph 0122, Metal wire 124-1a is connected to the FD 33a using a contact plug.);
a second contact plug arranged on the first plane side of the semiconductor substrate, and connected to the first gate electrode (Niwa, Figs. 11 and 12, contact 123-1a, Paragraph 0117 and 0122); 
a wire arranged on the first plane side of the semiconductor substrate, having a first part connected to the first contact plug, a second part connected to the second contact plug, and a third part between the first part and the second part, and configured to electrically connect the first gate electrode and the floating diffusion to each other (Niwa, Figs. 11 and 12, metal wire 124-1a, Paragraph 0122); and 

These arts are analogous since they are both related to pixel circuitry in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Jang with the explicit teaching of connecting the floating diffusion and amplifying transistor using contact plugs and a metal wire as seen in Niwa.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Jang with the explicit teaching of the placement of the first gate electrode and connecting the floating diffusion and amplifying transistor using contact plugs and a metal wire in the metal wiring layers as seen in Niwa since it is a known method of connecting floating diffusion to the amplifying transistor and would provide similar and expected results of applying charge to the first gate electrode from the floating diffusion. Further, the claim limitation “wherein the metal portion has an opening on which at least a part of the third part of the wire is superimposed in a planar view” would be met since the opening (the area between metal portion of adjacent pixels) superimposed circuitry other than the photoelectric conversion element.

Regarding claim 2, the combination of Jang and Niwa teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), wherein the opening encloses the wire (Niwa, Fig. 11, metal wire 124-1a) in a planar view (Jang, Fig. 2, Niwa, Fig. 11, The metal portion covers the photoelectric conversion element and not the pixel circuitry. An opening (the area between metal portion of adjacent pixels) of the metal portion would enclose the wire.

Regarding claim 3, the combination of Jang and Niwa teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), wherein the opening encloses the floating diffusion in a planar view (Jang, Fig. 2, An opening (the area between metal portion of adjacent pixels) of the metal portion encloses the FD.).

Regarding claim 4, the combination of Jang and Niwa teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), wherein the opening encloses the first gate electrode in a planar view (Jang, Fig. 2, An opening (the area between metal portion of adjacent pixels) of the metal portion encloses the access transistor Ax including its gate.).

Regarding claim 7, the combination of Jang and Niwa teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), further comprising an insulator pattern (Jang, Fig. 3, Insulating layer 441) provided on a third plane side of the first gate electrode (Niwa, Figs. 11 and 12, amplification transistor 34a, Paragraph 0117 

Regarding claim 11, the combination of Jang and Niwa teaches he photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), wherein the semiconductor substrate includes: another photoelectric conversion element than the photoelectric conversion element (Jang, Paragraph 0055, Jang teaches multiple pixels, each pixel includes a photoelectric conversion element. Niwa, Fig. 11, Niwa shows a layout of multiple pixels.); and 
an isolation region between the photoelectric conversion element and the another photoelectric conversion element (Jang, Fig. 2, Niwa, Fig. 11, The isolation region is an area between two photoelectric conversion elements.), and wherein the metal portion has an opening superimposed over at least a part of the isolation region in a planar view (Jang, Fig. 2, Niwa, Fig. 11, The metal portion is placed under the . photoelectric conversion elements. Therefore, the opening (an area between metal portion of adjacent pixels) superimposed over at least a part of the isolation region.).

Claim 1-5, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0025790 A1) in view of Niwa et al. (US 2017/0201702 A1) in further view of Soda (US 2014/0111663 A1).


a semiconductor substrate (Jang, Fig. 3, semiconductor substrate 100) having a first plane (Jang, Fig. 3, top surface 101, Paragraph 0030) and a second plane (Jang, Fig. 3, bottom surface 102, Paragraph 0030), and including a photoelectric conversion element (Jang, Fig. 3, photodiode PD, Paragraph 0023), wherein the second plane is entered by light (Jang, Fig. 3, bottom surface 102, Paragraph 0030); 
a floating diffusion arranged on a first plane side of the semiconductor substrate, and configured to hold a charge generated by the photoelectric conversion element (Jang, Fig. 6, FD 430, Paragraph 0026 and 0028); 
an amplifying transistor and including a first gate electrode (Jang, Fig. 1, Access Transistor Ax, Paragraph 0028); 
a first contact plug arranged on the first plane side of the semiconductor substrate, and connected to the floating diffusion (Jang, Fig. 6, Contact connected to Drain 430); 
a wire configured to electrically connect the first gate electrode and the floating diffusion to each other (Jang, Fig. 1, Connection between FD and the gate of Ax)
a metal portion (Jang, Fig. 6, reflection part 510, Paragraph 0063) arranged above the first plane (Jang, Fig. 6, top surface 101), a third plane (Jang, Fig. 6, Top side of insulating layers 441), and covers at least a part of the photoelectric conversion element in a planar view (Jang, Fig. 5, reflection part 510 covers PD); and wherein the third plane including a plane of the first contact plug (Jang, Fig. 6, The top of the first contact plug is in the third plane.); and 

wherein the metal portion has a first portion located between the first plane and a fourth plane including a plane of a gate electrode on the third plane side, and a second portion located between the fourth plane and the third plane (Jang, Fig. 3, The fourth plane may be interpreted as a plane bisecting the first gate electrode (see drawing in conclusion). The metal portion 500 has a first portion (lower half of 500) located between the first plane and a fourth plane including a plane of the first gate electrode on the third plane side, and a second portion (upper half of 500) located between the fourth plane and the third plane.).
However, Jang does not teach the amplifying transistor arranged on the first plane side of the semiconductor substrate, a second contact plug arranged on the first plane side of the semiconductor substrate, and connected to the first gate electrode;  a wire arranged on the first plane side of the semiconductor substrate, having a first part connected to the first contact plug, a second part connected to the second contact plug, and a third part between the first part and the second part; and wherein the third plane including a plane of the first contact plug on which the first contact plug is connected to the wire; the metal portion arranged between the first plane and the third plane; nor wherein the metal portion has an opening on which at least a part of the third part of the wire is superimposed in a planar view.

a first contact plug arranged on the first plane side of the semiconductor substrate, and connected to the floating diffusion (Niwa, Fig. 11, FD unit 33a, Paragraph 0122, Metal wire 124-1a is connected to the FD 33a using a contact plug.)
a second contact plug arranged on the first plane side of the semiconductor substrate, and connected to the first gate electrode (Niwa, Figs. 11 and 12, contact 123-1a, Paragraph 0117 and 0122); 
a wire arranged on the first plane side of the semiconductor substrate, having a first part connected to the first contact plug, a second part connected to the second contact plug, and a third part between the first part and the second part, and configured to electrically connect the first gate electrode and the floating diffusion to each other (Niwa, Figs. 11 and 12, metal wire 124-1a, Paragraph 0122); and 
wherein a third plane including a plane of the first contact plug on which the first contact plug is connected to the wire (Niwa, Figs 11 and 12, The third plane is the plane of the metal wire and tops of the contact plugs.).
These arts are analogous since they are both related to pixel circuitry in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Jang with the explicit teaching of connecting the floating diffusion and amplifying transistor using contact plugs and a metal wire as seen in Niwa.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely 

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Jang with the explicit teaching of the placement of the first gate electrode and connecting the floating diffusion and amplifying transistor using contact plugs and a metal wire in the metal wiring layers as seen in Niwa since it is a known method of connecting floating diffusion to the amplifying transistor and would provide similar and expected results of applying charge to the first gate electrode from the floating diffusion. Further, the claim limitation “wherein the metal portion has an opening on which at least a part of the third part of the wire is superimposed in a planar view” would be met since the opening (the area between metal portion of adjacent pixels) superimposed circuitry other than the photoelectric conversion element.
However, the combination of Jang and Niwa does not teach the metal portion arranged between the first plane and the third plane. 
In reference to Soda, Soda teaches a metal portion (Soda, Fig. 8A, reflection layer 113, Paragraph 0029) arranged between a first plane of a semiconductor substrate (Soda, Fig. 8A, Top side of semiconductor substrate SUB.) and a third plane used for wiring (Soda, Fig. 8A, wiring pattern 109,Paragraph 0040). 
These arts are analogous since they are all related to pixel circuitry in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Jang and Niwa with the 
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Jang and Niwa with the teaching of placing the metal portion between the first plane of the substrate and below the wiring layer as seen in Soda since it is a known alternative placement for the metal portion and would provide similar and expected results as a placement for reflecting light.

Regarding claim 2, the combination of Jang, Niwa and Soda teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), wherein the opening encloses the wire (Niwa, Fig. 11, metal wire 124-1a) in a planar view (Jang, Fig. 5, Niwa, Fig. 11, The metal portion covers the photoelectric conversion element and part of the transfer transistor and not the pixel circuitry. An opening (the area between metal portion of adjacent pixels) of the metal portion would enclose the wire.).

Regarding claim 3, the combination of Jang, Niwa and Soda teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), wherein the opening encloses the floating diffusion in a planar view (Jang, Fig. 5, An opening 

Regarding claim 4, the combination of Jang, Niwa and Soda teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), wherein the opening encloses the first gate electrode in a planar view (Jang, Fig. 5, An opening (the area between metal portion of adjacent pixels) of the metal portion encloses the access transistor Ax including its gate. Soda, Fig. 1a,).

Regarding claim 5, the combination of Jang, Niwa and Soda teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), further comprising a second gate electrode configured to transfer the charge generated by the photoelectric conversion element (Jang, Fig. 2, Transfer Transistor Tx) wherein the metal portion superimposes on a region from the photoelectric conversion element to the second gate electrode in a planar view (Jang, Fig. 5, Soda, Fig. 1A).

Regarding claim 11, the combination of Jang, Niwa and Soda teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), wherein the semiconductor substrate includes: another photoelectric conversion element than the photoelectric conversion element (Jang, Paragraph 0055, Jang teaches multiple pixels, each pixel includes a photoelectric conversion element. Niwa, Fig. 11, Niwa shows a layout of multiple pixels.); and 


Regarding claim 14, the combination of Jang, Niwa and Soda teaches the photoelectric conversion apparatus of claim 1 (see claim 1 analysis). However, the combination of Jang, Niwa and Soda does not teach a signal processor configured to process a signal received from the photoelectric conversion apparatus.
In further reference to Soda, Soda teaches an imaging system (Soda, Paragraph 0046) comprising: a photoelectric conversion apparatus; and a signal processor configured to process a signal received from the photoelectric conversion apparatus (Soda, Paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Jang, Niwa and Soda with the method of using the photoelectric conversion apparatus in an imaging system such as a camera as seen in Soda to process signals from the photoelectric conversion apparatus and form images.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0025790 A1) in view of Niwa et al. (US 2017/0201702 A1) in further view of Mao et al. (US 2009/0200586 A1).

Regarding claim 8, the combination of Jang and Niwa teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), wherein the metal portion includes a film made of silicide (Jang, Paragraphs 0063-0064). 
However, the combination of Jang and Niwa does not teach wherein the metal portion includes a film made of at least one layer of tungsten as a main component.
In reference to Mao et al. (hereafter referred as Mao), Mao teaches wherein a metal portion includes a film made of at least one layer of tungsten as a main component (Mao, Paragraph 0026).
These arts are analogous since they are related to reflecting structures in pixels. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Jang and Niwa with the use of a tungsten silicide as seen in Mao.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Jang .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0025790 A1) in view of Niwa et al. (US 2017/0201702 A1) in further view of Soda (US 2014/0111663 A1) in further view of Mao et al. (US 2009/0200586 A1).
	
Regarding claim 8, the combination of Jang, Niwa and Soda teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis), wherein the metal portion includes a film made of silicide (Jang, Paragraphs 0063-0064). 
However, the combination of Jang, Niwa and Soda does not teach wherein the metal portion includes a film made of at least one layer of tungsten as a main component.
In reference to Mao et al. (hereafter referred as Mao), Mao teaches wherein a metal portion includes a film made of at least one layer of tungsten as a main component (Mao, Paragraph 0026).
These arts are analogous since they are related to reflecting structures in pixels. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Jang, Niwa and Soda with the use of a tungsten silicide as seen in Mao.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Jang, Niwa and Soda with the use of a tungsten silicide as seen in Mao since it is a known metal used in silicide and would provide similar and expected results for reflecting light.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0025790 A1) in view of Niwa et al. (US 2017/0201702 A1) in further view of  Kiyota et al. (US 2011/0234830 A1) in further view of Rhodes et al. (US 2004/0099886 A1)

Regarding claim 9, the combination of Jang and Niwa teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis). However, the combination of Jang and Niwa does not teach further comprising a capacitor connected to the floating diffusion via a switch, wherein the capacitor includes: a first electrode formed of the metal portion; a second electrode provided between the first electrode and the third plane; and a dielectric film provided between the first electrode and the second electrode.
In reference to Kiyota et al. (hereafter referred as Kiyota), Kiyota teaches a capacitor (Kiyota, Fig. 7, Capacitance element 42, Paragraph 0088) connected to the floating diffusion (Kiyota, Fig. 7, FD) via a switch (Kiyota, Fig., 7, capacitance selecting transistor Tr5, Paragraph 0075), wherein the capacitor includes: 

a second electrode provided above the first electrode (Kiyota, Figs. 3 and 5, upper line wire 37 and part of element 39); and 
a dielectric film provided between the first electrode and the second electrode (Kiyota, Figs. 3 and 5, insulating films 36, Paragraph 0085.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Jang and Niwa with teaching including a charge storage capacitor and using the reflecting metal portion as part of the capacitor as seen in Kiyota to store charges leaking from the photodiode PD and increase the capacitance to widen the dynamic range of the device (Kiyota, Paragraphs 0084 and 0089).
However, the combination of Jang, Niwa and Kiyota does not teach a second electrode provided between the first electrode and the third plane.
In reference to Rhodes et al. (hereafter referred as Rhodes) Rhodes teaches capacitor (Rhodes, Fig. 11, storage capacitor 199a, Paragraph 0059) includes: 
a first electrode formed of the metal portion (Rhodes, Fig. 11, electrode 108c of the storage capacitor 199, Paragraph 0041); 
a second electrode (Rhodes, Fig. 11, top capacitor electrode 168c, Paragraph 0041) provided between the first electrode and the third plane (Rhodes, Fig. 11, The third plane is the top of contact plugs 146, 166 and 166a, Paragraph 0051); and 

These arts are analogous since they are related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Jang, Niwa and Kiyota with the teaching of placing the capacitor lower than the third plane as seen in Rhodes.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of the combination of Jang, Niwa and Kiyota with the teaching of placing the capacitor lower than the third plane as seen in Rhodes since it is a known alternative placement for a pixel capacitor and would provide similar and expected results of increasing the charge storage.

Regarding claim 10, the combination of Jang, Niwa, Kiyota and Rhodes teaches the photoelectric conversion apparatus according to claim 9 (see claim 9 analysis), wherein the metal portion encloses the second electrode in in a planar view (Kiyota, Figs. 3-6, The metal portion (first electrode) encloses the second electrode in a planer view.).


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0025790 A1) in view of Niwa et al. (US 2017/0201702 A1) in further view of Soda (US 2014/0111663 A1) in further view of Kiyota et al. (US 2011/0234830 A1) in further view of Rhodes et al. (US 2004/0099886 A1)

Regarding claim 9, the combination of Jang, Niwa and Soda teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis). However, the combination of Jang, Niwa and Soda does not teach further comprising a capacitor connected to the floating diffusion via a switch, wherein the capacitor includes: a first electrode formed of the metal portion; a second electrode provided between the first electrode and the third plane; and a dielectric film provided between the first electrode and the second electrode.
In reference to Kiyota et al. (hereafter referred as Kiyota), Kiyota teaches a capacitor (Kiyota, Fig. 7, Capacitance element 42, Paragraph 0088) connected to the floating diffusion (Kiyota, Fig. 7, FD) via a switch (Kiyota, Fig., 7, capacitance selecting transistor Tr5, Paragraph 0075), wherein the capacitor includes: 
a first electrode formed of the metal portion for reflecting light (Kiyota, Figs. 3 and 5, Lower line wire 37 and part of element 39, Paragraph 0088); 
a second electrode provided above the first electrode (Kiyota, Figs. 3 and 5, upper line wire 37 and part of element 39); and 
a dielectric film provided between the first electrode and the second electrode (Kiyota, Figs. 3 and 5, insulating films 36, Paragraph 0085.).

However, the combination of Jang, Niwa, Soda and Kiyota does not teach a second electrode provided between the first electrode and the third plane.
In reference to Rhodes et al. (hereafter referred as Rhodes) Rhodes teaches capacitor (Rhodes, Fig. 11, storage capacitor 199a, Paragraph 0059) includes: 
a first electrode formed of the metal portion (Rhodes, Fig. 11, electrode 108c of the storage capacitor 199, Paragraph 0041); 
a second electrode (Rhodes, Fig. 11, top capacitor electrode 168c, Paragraph 0041) provided between the first electrode and the third plane (Rhodes, Fig. 11, The third plane is the top of contact plugs 146, 166 and 166a, Paragraph 0051); and 
a dielectric film provided between the first electrode and the second electrode (Rhodes, Fig. 11, Dielectric 158c, Paragraph 0041).
These arts are analogous since they are related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Jang, Niwa, Soda and Kiyota with the teaching of placing the capacitor lower than the third plane as seen in Rhodes.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely 

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of the combination of Jang, Niwa, Soda and Kiyota with the teaching of placing the capacitor lower than the third plane as seen in Rhodes since it is a known alternative placement for a pixel capacitor and would provide similar and expected results of increasing the charge storage.

Regarding claim 10, the combination of Jang, Niwa, Soda, Kiyota and Rhodes teaches the photoelectric conversion apparatus according to claim 9 (see claim 9 analysis), wherein the metal portion encloses the second electrode in in a planar view (Kiyota, Figs. 3-6, The metal portion (first electrode) encloses the second electrode in a planer view.).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0025790 A1) in view of Niwa et al. (US 2017/0201702 A1) in view of Inoue (US 2015/0281560 A1).

Regarding claim 15, the combination of Jang and Niwa teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis). However, the combination of Jang and Niwa does not teach a movable body comprising: the 
In reference to Inoue, Inoue teaches a movable body (Inoue, Figs. 1-3, The camera is considered to be a movable body since it is a portable handheld camera.) comprising: 
a photoelectric conversion apparatus (Inoue, Fig. 3, imaging element 20, Paragraph 0063); 
a sensor (Inoue, Fig. 3, Image processor 28, Paragraph 0074) configured to acquire distance information on a distance from a target object from parallax information based on a signal received from the photoelectric conversion apparatus (Inoue, Paragraph 0178); and 
a controller (Inoue, Fig. 3, CPU 12) configured to control the movable body based on the distance information (Inoue, Paragraphs 0091, 0173, Focusing is performed based on the parallax and distance information).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Jang and Niwa with teaching of using the photoelectric conversion apparatus in a camera, and configuring phase pixels as seen in Inoue to allow the device to function as a camera with focusing capabilities.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0025790 A1) in view of Niwa et al. (US 2017/0201702 A1) in further view of Soda (US 2014/0111663 A1) in view of Inoue (US 2015/0281560 A1).

Regarding claim 15, the combination of Jang, Niwa and Soda teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis). However, the combination of Jang, Niwa and Soda does not teach a movable body comprising: the photoelectric conversion apparatus; a sensor configured to acquire distance information on a distance from a target object from parallax information based on a signal received from the photoelectric conversion apparatus; and a controller configured to control the movable body based on the distance information.
In reference to Inoue, Inoue teaches a movable body (Inoue, Figs. 1-3, The camera is considered to be a movable body since it is a portable handheld camera.) comprising: 
a photoelectric conversion apparatus (Inoue, Fig. 3, imaging element 20, Paragraph 0063); 
a sensor (Inoue, Fig. 3, Image processor 28, Paragraph 0074) configured to acquire distance information on a distance from a target object from parallax information based on a signal received from the photoelectric conversion apparatus (Inoue, Paragraph 0178); and 
a controller (Inoue, Fig. 3, CPU 12) configured to control the movable body based on the distance information (Inoue, Paragraphs 0091, 0173, Focusing is performed based on the parallax and distance information).
.

Claims 12-13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurogi (US 2012/0241895 A1) in view of Shinohara et al. (US 2014/0118602 A1) in view of Soda (US 2014/0111663 A1).

Regarding claim 12, Kurogi teaches a photoelectric conversion apparatus (Kurogi, Fig. 2, Paragraph 0046) comprising: 
a semiconductor substrate (Kurogi, Fig. 3, Substrate 101) having a first plane (Kurogi, Fig. 3, The bottom plane contacting semiconductor area 101pc is the first plane.) and a second plane (Kurogi, Fig. 3, The top plane contacting semiconductor areas 101pa is the second plane.) and including a first photoelectric conversion element (Kurogi, Fig. 3, photodiode 21, Fig. 5, Paragraph 0070, Bottom left photodiode), a second photoelectric conversion element (Kurogi, Fig. 3, photodiode 21, Fig. 5, Paragraph 0070, left photodiode above the first photoelectric conversion.), and an isolation region between the first photoelectric conversion element and the second photoelectric conversion element (Kurogi, Fig. 5, Region between the first and second 
a gate electrode (Kurogi, Fig. 3, 22G, Paragraph 0091) arranged on a first plane side of the semiconductor substrate, and configured to transfer a charge of the first photoelectric conversion element (Kurogi, Paragraph 0090); 
a contact plug (Kurogi, Fig. 5, CON of transfer transistor 22, Paragraph 0117) connected to the gate electrode (Kurogi, Fig. 5, CON of transfer transistor 22); and 
a light absorption portion (Kurogi, Figs. 3 and 5, light absorption layer 401, Paragraph 0060) provided between the first plane and a third plane (Kurogi, Fig. 3, The third plane is any horizontal plane below the transfer transistor 22.), and superimposing on a region from at least a part of the first photoelectric conversion element and to at least a part of the second photoelectric conversion element (Kurogi, Fig. 5, light absorption layer 401), 
wherein the metal portion has an opening superimposed on at least a part of the isolation region in a planar view (Kurogi, Fig. 5, light absorption layer 401).
However, Kurogi does not teach the light absorption portion is a metal portion and does not explicitly state the contact plug arranged on the first plane side of the semiconductor substrate, nor wherein the third plane includes a plane of the contact plug opposite to a plane connected to the gate electrode.
In reference to Shinohara et al. (hereafter referred as Shinohara), Shinohara teaches a light absorption portion is a metal portion (Shinohara, Fig. 1, Portion 8, Paragraph 0017).

"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Kurogi with the use of a metal as the light absorption layer as seen in Shinohara since it is a known material used for light absorption and would provide similar and expected results of absorbing light passing through the photodiode.
However, the combination of Kurogi and Shinohara does not explicitly state the contact plug arranged on the first plane side of the semiconductor substrate, nor wherein the third plane includes a plane of the contact plug opposite to a plane connected to the gate electrode.
In reference to Soda, Soda teaches a contact plug arranged on the first plane side of the semiconductor substrate, and connected to the gate electrode (Soda, Fig. 8A, Unlabeled contact plug directly above transfer gate 102, Paragraph 0027); and 
a metal portion (Soda, Fig. 8A, reflection layer 113, Paragraph 0029) provided between the first plane and a third plane (Soda, Fig. 8A, The third plane is considered to be the plane of the contact plug above the reflection layer 113.), wherein the third plane 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kurogi and Shinohara with the explicit teaching of the placement of contact plugs and wiring layers as seen in Soda since it is a known placement of contact plugs for wiring the transistors and would provide similar and expected results of providing signals to the transistors and to allow control of the pixels.  

Regarding claim 13, the combination of Kurogi, Shinohara and Soda teaches the photoelectric conversion apparatus according to claim 12 (see claim 12 analysis), wherein the first photoelectric conversion element, the second photoelectric conversion element, and the isolation region are arranged along a first direction in a planar view (Kurogi, Fig. 5, The first direction is the vertical direction.), and 
wherein the opening has a width in the first direction smaller than a width of the isolation region in the first direction (Kurogi, Fig. 5, The width in the first direction near of the opening near the right side is smaller than the width of the isolation region.).

Regarding claim 16, the combination of Kurogi, Shinohara and Soda teaches an imaging system (Kurogi, Fig. 1) comprising: the photoelectric conversion apparatus of claim 12 (see claim 12 analysis); and a signal processor configured to process a signal 

Regarding claim 20, the combination of Kurogi, Shinohara and Soda teaches the photoelectric conversion apparatus according to claim 12 (see claim 12 analysis), wherein the metal portion has a first portion located between the first plane and a fourth plane including a plane of the first gate electrode on the third plane side, and a second portion located between the fourth plane and the third plane (Kurogi Fig. 3, The fourth plane may be interpreted as a plane bisecting the first gate electrode (see drawing 2 in conclusion). The metal portion 401 has a first portion (upper half of 401) located between the first plane and a fourth plane including a plane of the first gate electrode on the third plane side, and a second portion (lower half of 401) located between the fourth plane and the third plane.).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurogi (US 2012/0241895 A1) in view of Shinohara et al. (US 2014/0118602 A1) in view of Soda (US 2014/0111663 A1) in view of Inoue (US 2015/0281560 A1).

Regarding claim 17, the combination of Kurogi, Shinohara and Soda teaches the photoelectric conversion apparatus according to claim 1 (see claim 1 analysis). However, the combination of Kurogi, Shinohara and Soda does not teach a movable body comprising: the photoelectric conversion apparatus; a sensor configured to acquire distance information on a distance from a target object from parallax information 
In reference to Inoue, Inoue teaches a movable body (Inoue, Figs. 1-3, The camera is considered to be a movable body since it is a portable handheld camera.) comprising: 
a photoelectric conversion apparatus (Inoue, Fig. 3, imaging element 20, Paragraph 0063); 
a sensor (Inoue, Fig. 3, Image processor 28, Paragraph 0074) configured to acquire distance information on a distance from a target object from parallax information based on a signal received from the photoelectric conversion apparatus (Inoue, Paragraph 0178); and 
a controller (Inoue, Fig. 3, CPU 12) configured to control the movable body based on the distance information (Inoue, Paragraphs 0091, 0173, Focusing is performed based on the parallax and distance information).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kurogi, Shinohara and Soda with teaching of using the photoelectric conversion apparatus in a camera, and configuring phase pixels as seen in Inoue to allow the device to function as a camera with focusing capabilities.

Claims 1, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurogi (US 2012/0241895 A1) in view of Shinohara et al. (US 2014/0118602 A1) in further view of Shimizu et al. (US 2008/0179495 A1) in further view of Negishi (US 2016/0352959 A1).

Regarding claim 18, Kurogi teaches a photoelectric conversion apparatus (Kurogi, Fig. 2, Paragraph 0046) comprising: 
a semiconductor substrate (Kurogi, Fig. 3, Substrate 101) having a first plane (Kurogi, Fig. 3, The bottom plane contacting semiconductor area 101pc is the first plane.) and a second plane (Kurogi, Fig. 3, The top plane contacting semiconductor areas 101pa is the second plane.) and including a first photoelectric conversion element (Kurogi, Fig. 3, photodiode 21, Fig. 5, Paragraph 0070, Bottom left photodiode), and a second photoelectric conversion element (Kurogi, Fig. 3, photodiode 21, Fig. 5, Paragraph 0070, left photodiode above the first photoelectric conversion.), wherein the second plane is entered by light (Kurogi, Fig. 3, Incident light H, Paragraph 0040); 
a floating diffusion configured to hold a charge generated by at least the first photoelectric conversion element (Kurogi, Figs. 5 and 6, FD, Paragraph 0092); 
an amplifying transistor including a first gate electrode (Kurogi, Figs. 5 and 6, amplification transistor 23, Paragraph 0093); 
a first contact plug connected to the floating diffusion (Kurogi, Fig. 5, CON of the FD, Paragraph 0117); 
a second contact plug connected to the first gate electrode (Kurogi, Fig. 5, CON of amplification transistor 23); 
a light absorption portion (Kurogi, Figs. 3 and 5, light absorption layer 401, Paragraph 0060) arranged between a first plane (Kurogi, Fig. 3, The bottom plane 
However, Kurogi does not teach a semiconductor chip for stacking comprising: a semiconductor substrate; nor the floating diffusion, the amplifying transistor, the first contact plug and the second contact plug arranged on the first plane side; a wire arranged on the first plane side of the semiconductor substrate, having a first part connected to the first contact plug, a second part connected to the second contact plug, and a third part between the first part and the second part, and configured to electrically connect the first gate electrode and the floating diffusion to each other; the light absorption portion is a metal portion, the metal portion having an opening over which at least a part of the third part of the wire is superimposed in a planar view, wherein the third plane includes a plane of the first contact plug on which the first contact plug is connected to the wire; a connector configured to output a signal based on at least the first photoelectric conversion element to another semiconductor chip.
In reference to Shinohara et al. (hereafter referred as Shinohara), Shinohara teaches a light absorption portion is a metal portion (Shinohara, Fig. 1, Portion 8, Paragraph 0017).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the 
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Kurogi with the use of a metal as the light absorption layer as seen in Shinohara since it is a known material used for light absorption and would provide similar and expected results of absorbing light passing through the photodiode.
However, the combination of Kurogi and Shinohara does not teach a semiconductor chip for stacking comprising: a semiconductor substrate, nor the floating diffusion, the amplifying transistor, the first contact plug and the second contact plug arranged on the first plane side; a wire arranged on the first plane side of the semiconductor substrate, having a first part connected to the first contact plug, a second part connected to the second contact plug, and a third part between the first part and the second part, and configured to electrically connect the first gate electrode and the floating diffusion to each other; the metal portion having an opening over which at least a part of the third part of the wire is superimposed in a planar view, wherein the third plane includes a plane of the first contact plug on which the first contact plug is connected to the wire; a connector configured to output a signal based on at least the first photoelectric conversion element to another semiconductor chip.

an amplifying transistor arranged on the first plane side of the semiconductor substrate, and including a first gate electrode (Shimizu, Figs. 4, 5 and 8, amplifying gate electrode 16, Paragraph 0048); 
a first contact plug arranged on the first plane side of the semiconductor substrate, and connected to the floating diffusion (Shimizu, Figs. 4, 5 and 8, contact portion 5a, Paragraph 0049); 
a second contact plug arranged on the first plane side of the semiconductor substrate, and connected to the first gate electrode (Shimizu, Figs. 4, 5 and 8, contact portion 16a, Paragraph 0049); 
a wire arranged on the first plane side of the semiconductor substrate, having a first part connected to the first contact plug, a second part connected to the second contact plug, and a third part between the first part and the second part, and configured to electrically connect the first gate electrode and the floating diffusion to each other (Shimizu, Figs. 4, 5 and 8, wire 19c, Paragraph 0049); and
a third plane includes a plane of the first contact plug on which the first contact plug is connected to the wire (Shimizu, Fig. 4, The third plane is a plane of the wire 19c or the top of the contacts.).

However, the combination of Kurogi, Shinohara and Shimizu does not teach a semiconductor chip for stacking comprising: a semiconductor substrate and a connector configured to output a signal based on at least the first photoelectric conversion element to another semiconductor chip.
In reference to Negishi, Negishi teaches a semiconductor chip for stacking; comprising a semiconductor substrate including a photoelectric conversion element (Negishi, Figs. 1, 3 and 4, a first chip 10, Paragraph 0032); and a connector (Negishi, Fig. 4, micro bumps 301, Paragraph 0060) configured to output a signal based on the photoelectric conversion element to another semiconductor chip (Negishi, Figs. 1, 3 and 4, a second chip 11, Paragraph 0033).


Regarding claim 21, the combination of Kurogi, Shinohara, Shimizu and Negishi teaches the semiconductor chip according to claim 18 (see claim 18 analysis), wherein the metal portion has a first portion located between the first plane and a fourth plane including a plane of the first gate electrode on the third plane side, and a second portion located between the fourth plane and the third plane (Kurogi Fig. 3, The fourth plane may be interpreted as a plane bisecting the first gate electrode (see drawing 2 in conclusion). The metal portion 401 has a first portion (upper half of 401) located between the first plane and a fourth plane including a plane of the first gate electrode on the third plane side, and a second portion (lower half of 401) located between the fourth plane and the third plane.).
Claim 1 is rejected for the same reasons as claim 21.


Conclusion

    PNG
    media_image2.png
    546
    975
    media_image2.png
    Greyscale

Drawing 1

    PNG
    media_image3.png
    740
    669
    media_image3.png
    Greyscale

Drawing 2
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698    


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698